                                           2:20-cv-02307-CSB-EIL # 1           Page 1 of 2
                                                                                                                             E-FILED
                                                                                   Monday, 02 November, 2020 02:51:19 PM
                                                                                              Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF ILLINOIS
                                        URBANA DIVISION



Robert Dovenport,               SR.,


                     Plaintiff,
V.                                                        Case No.   20-2307

FAIRLAWN REAL ESTATE,


                     Defendont

                                             COMPLAINT



1    At oll times herein ofter mention, plaintiff is and wos o resident of Chompoign lllinois.

2 Defendont, Foirlown Reol Estote, is a corporotion incorporoted, is registered underthe laws of tllinois and having
a main office ot 2500 Golen Drive Suite 10 Champoign lL. 67821

Jurisdiction

3 The Court has federol question jurisdiction over this action pursuont to Title 28 (U.S.C.) 1331.

4 And the basic of this (DEFRAMATION claim) orising under federal low pursuont to Title 28 (U.S.C.) 4101.


Defe nd   o   nt's   Vi o   lotio n s

5 lmproperly withheld plointiff refund

6 Plointiff has disputed charges olso challenge the occuracy of the defomation. See exhibit page #1
 Defendont has not responded to Plointiffs letter of dispute by providing evidence of the olleged debt, to Plointiff .

7 Defendant has foiled to complete on investigotion of Plaintiffs written dispute ond provide the results of on
investigation to Plointiff within the 30 doy period os required by law.

8 Defendont has not notified Plointiff of ony determinotion that Plointiff's dispute    is   frivotous within the   S days
required by U.S.C. , nor ot any other time.

9 Plaintiff didn't reod the 70 page or so leose toughly, just excited about not beoning homeless.

10 plaintiffs were notified by
                            mailthot smoking wos prohibited ond given o 70 doy notice to correct the problem or
vocote the premises. Doted, Morch 76, 2078 see exhibit page # 2

11 Plointiff corrected the problem within the (10 doy) period giving the plointiff. And remanded in the unit yeors
later, Also told it has been o pleasure hoving the plaintiff os a resident ond would like to extend o 12 month renewol
offer. See exhibit poge # 3

12 Moving forword to Morch, 2020 plointiff declined the renewal offer, And wos odvised thot a new tenant witt be
occeptingthe unitstorting April,2020.Two (2) orThree (3)months loter plaintiff was notified that presenttenont
states thot the person who lived there before smoked. See exhibit poge #4.
                                           2:20-cv-02307-CSB-EIL # 1         Page 2 of 2




13 Plaintiff wos very upset because of the det'omotory statements contoined in the publicotion occused plaintiff           of
committing o crime, Plointiff never smoked in thot unit ofter being worned ond the problem corrected Doted
Morch,2078




Proyer     for Relief

14 WHERFORE,

lPlaintiff      seeks a reosonoble ond foir judgment ogainst defendont   for willf ut-noncompliance   of   federol and state
law.
2 lts reckless conduct
j Obtoined hearsoy information ond used it illegolly knowingly
4 Actuol damoges
5 Assumed damoges
6 Punitive domages
Totol Domoges of $78,j44.00
7 Permanent iniunction agoinst Defendont from reporting 'libel' 'slander' defomotion about Plointiff
8 Permanent iniunctions ogoinst Defendant for ottempting to sell or selling this atleged debt to ony other party
9 Removal of olleged debt
10 Any further relief which the court moy deem oppropriote


Re s pe   ctf u I ly   Sub   m   itte d,



Robert B Davenport Sr.
Plaintiff, Pro se
